Dissenting Opinion.
White, J.
I dissent from the opinion and decree herein, and as the-view taken by the court seems to me, in a large measure, destructive of what I believe the law of agency to be, I regret that time has not been-at my disposal to elaborate the reasons of my dissent and to support them by copious reference to authority. However, as my views are the result of the application of what seems to me elementary principles, I feel no very great hesitancy in briefly stating them, although hurriedly and without any reference to authority.
I take it that the power of attorney given in express words power to the agent to draw Mils and notes, and that the body of the mandate contains no limit on the power whatever. The only semblance of limitation is that held to result from the power having been addressed to the-bank, so that the question is simply as follows: Where an express power is given to an agent to do a particular thing, without limitation or restriction, does the fact that the written evidence of the giving of the-*27power is addressed to or deposited with a particular person limit the-agent to dealing alone with the person in whose hands the power or rather the evidence of it is deposited ? I think not, because the only question is, did the agent have the power, and is the power limited or restricted ? True, the address may be said to be a part of the written! mandate, but the important part of the contract is that in which the-extent of the powers is defined. Now, it is true, the court finds circumstances dehors the instrument from which the limited nature of the mandate is deduced. Whatever may be the view of these circumstances, their effect between the principal and agent, they cannot, in'my opinion, be invoked to destroy the rights of a third person, which are to be tested by the scope of the agent’s written authority, not by the extent of that authority as explained by matters and relations existing between the principal and agent, and between them alone. Nor do I think the fact that the parties dealing with the agent had not seen the written power when they lent the money and took the notes should have any earthly effect on the right to recover. The parties dealt with the agent, as such, and) their rights are to be governed by the question of whether the power was in existence, not whether it was seen. The fact of the agency at the time of the contract is the legal test of the principal’s obligation, not the fact of seeing the power. Now, while I think the law is undoubted, that one cannot recover who knowingly deals with an agent, even within the scope of the agency, in such a way as knowingly to lend his aid to the defrauding of the principal by the agent, I find no proof justifying the application of this reasoning to the present case. True, the proof establishes that the parties knew that the principal was a pawnbroker; but this does not authorize the inference that the parties knew the money borrowed was not for the purposes of the principal. There is no law creating a simple, how much less so a legal, presumption that a pawnbroker from the nature of things can never require to borrow money. I think there is a confusion in saying that the note and pledge cannot be divided. The confusion, it seems to me, comes from the confounding of the evidence of the contracts with the contracts-themselves. The contracts were twofold, principal and accessory; the-evidence may be one, the contracts are nevertheless twofold. Grant that the pledge was beyond the scope of the agent’s authority, the failing of the accessory would not entail that of the principal obligation. If the things pledged were the property of the principal, and he has suffered any loss by their having been disposed of at private sale, such would have been a good defense, but none has been urg«d' in the pleadings,
I think the plaintiff entitled to recover.
Rehearing refused.